Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     FORT PIERCE DIVISION

                                          CASE NO.: 2:19-cv-14112

  WENDY DONNELLY,

          Plaintiff,

  v.

  WAL-MART STORES EAST LP.,

        Defendant.
  _____________________________________/

                 WAL-MART STORES EAST, LP’S NOTICE OF REMOVAL

            Defendant, Wal-Mart Stores East, L.P., (“Wal-Mart”), by and through

  undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and Rule

  81(c) of the Federal Rules of Civil Procedure, removes to this Court the action filed

  in the 19th Judicial Circuit Court in and for St. Lucie County, Florida, Case No.

  562019CA000364AXXXHC, with full reservation of rights, exceptions and defenses,

  and in support thereof states:

                                              I. BACKGROUND

            1.     On or about February 21, 2019, Plaintiff commenced this action by

  filing a Complaint in the 19th Judicial Circuit Court in and for St. Lucie County,

  Florida. See Complaint attached as Ex. “A.”

            2.     The Complaint was served on February 28, 2019. See Summons with

  Date of Service attached as Ex. “B.”




   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 2 of 13

                                                                                     CASE NO.: 2:19-cv-14112


               3.     On March 15, 2019, Plaintiff filed her Amended Complaint naming the

  proper party, Wal-Mart Stores East, L.P1. See Amended Complaint attached as Ex.

  “C.”

               4.     The Complaint alleges a claim for negligence against Wal-Mart as a

  result of injuries allegedly sustained in a slip and fall at a store on December 1,

  2017. (Ex. “C,” at ¶¶ 4 & 6). Plaintiff alleges, inter alia, that Wal-Mart negligently

  maintained the subject premises, failed to correct a dangerous condition and failed

  to warn Plaintiff of a dangerous condition (Ex. “C,” at ¶ 7).

               5.     Plaintiff’s Complaint is removable based on diversity of citizenship of

  the parties and, further, because the amount in controversy is in excess of

  $75,000.00, exclusive of interest, attorney’s fees, and costs.

               6.     Wal-Mart attaches hereto and makes a part of this notice a copy of the

  process, pleadings, and other papers filed in the 19th Judicial Circuit of the State of

  Florida in and for St. Lucie County, together with a docket sheet from the Clerk of

  the Court. (See attached as Composite Exhibit “D”).

               7.     Wal-Mart reserves the right to raise all defenses and objections in this

  action after the action is removed to this Court.

                                             I. REMOVAL IS TIMELY

               8.     In accordance with 28 USC § 1446(b), Wal-Mart files this Notice of

  Removal within thirty (30) days of the date that it received a copy of Plaintiff’s


  1       Wal-Mart Stores East, L.P. owned and operated the subject retail store on
  the date of the alleged incident; not Walmart Inc. Therefore, Wal-Mart Stores East,
  L.P., is the proper party.
                                            2
      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 3 of 13

                                                                                     CASE NO.: 2:19-cv-14112


  Complaint. Plaintiff’s Complaint is the initial pleading setting forth the claim for

  relief upon which Plaintiff’s action is based. Thus, the thirty (30) day period

  commenced on February 28, 2019, when Plaintiff served Wal-Mart with the

  Complaint. (See service of process dated February 28, 2019, attached as Exhibit

  “B”). Prior to the service of the Complaint, Plaintiff’s counsel sent Wal-Mart a

  written demand for $300,000.00 on August 24, 2018. The complete demand package

  totaled 173 pages, including extensive medical records/bills which were attached2

  and claims injuries to Plaintiff’s neck, low back, left knee, and right shoulder. See

  Exhibit “E.”

               9.     Venue exists in the United States District Court for the Southern

  District of Florida, Fort Pierce Division, because the 19th Judicial District in and

  for St. Lucie County—where Plaintiff filed her state court Complaint against Wal-

  Mart—is located in the city of Fort Pierce, St. Lucie County, Florida, which is

  located within the United States District Court for the Southern District of Florida.

  Moreover, Plaintiff alleges the incident occurred in St. Lucie County, Florida. (Ex.

  “C,” at ¶4).

              III. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

               10. Under 28 USC § 1332(a)(1), “[t]he district court shall have original

  jurisdiction of all civil actions where the matter in controversy exceeds the sum or

  value of $75,000.00, exclusive of interest and costs, and is between – citizens of

  2     Wal-Mart has not filed the entire complement of medical records with this
  Notice in order to protect the Plaintiff’s personal information pursuant to the
  Court’s Administrative Procedures, 6B. Should the Court wish to see these
  documents, Wal-Mart can provide same for an in camera inspection.
                                          3
      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 4 of 13

                                                                                  CASE NO.: 2:19-cv-14112


  different States.” This action satisfies the complete diversity of citizenship

  requirement of 28 USC § 1332(a)(1).

            A. Citizenship of WAL-MART STORES EAST, LP

            11.     WAL-MART STORES EAST, L.P., was at the time of the alleged

  incident, and is currently, a Delaware limited partnership, of which WSE

  Management, LLC is the general partner, and WSE Investment, LLC is the limited

  partner. The sole member of WSE Management, LLC and WSE Investment, LLC is

  Wal-Mart Stores East, LLC (fka Wal-Mart Stores East, Inc.), an Arkansas limited

  liability company whose parent company is Walmart, Inc. The principal place of

  business for all entities mentioned is Bentonville, Arkansas. At no time material

  has Wal-Mart Stores East, L.P., or its general or limited partners, been a citizen of

  Florida. See Florida Department of State, Division of Corporations, Detail by Entity

  Name attached as Composite Ex. “F.”

            B. Citizenship of WENDY DONNELLY

            12.      Plaintiff is a citizen of the State of Florida, who resides in St. Lucie

  County. (Ex. “C,” Pl’s Compl. at ¶3). Although Plaintiff’s Complaint does not

  specifically state Plaintiff’s citizenship, “[i]t is well established that a party's

  residence is prima facie evidence of a party's domicile,” and “[f]or purposes of

  diversity jurisdiction, a party's domicile is equivalent to his citizenship.” Katz v. J.C.

  Penney Corp., No. 09-CV-600672009, WL 1532129 at *3 (S.D.Fla. June 1, 2009)

  (Cohn, J) (internal citations omitted).




                                                           4
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 5 of 13

                                                                                  CASE NO.: 2:19-cv-14112


            13. The Southern District of Florida has held that a Defendant seeking to

  remove an action on diversity grounds can supply the elements required to establish

  diversity of citizenship in its removal papers, particularly where the plaintiff’s

  complaint, on its face, lacks the necessary jurisdictional allegations. See Woolard v.

  Heyer-Schulte, 791 F. Supp. 294, 296 (S.D. Fla. 1992). The Woolard court found that

  removal is appropriate when plaintiff’s complaint lacks allegations as to the

  citizenship of the plaintiff, but, the defendant’s notice of removal papers allege

  sufficient facts to establish the parties’ diversity of citizenship. Id. (stating that to

  rule otherwise would render “defendants statutory right to removal wholly

  contingent upon the plaintiff’s choice of words. If for example, a citizen of Florida

  were suing a citizen of New York in Florida State court for a million dollars, he

  could foreclose the possibility of removal simply by omitting any allegation of the

  defendant’s citizenship”). Id.

            14. Although Plaintiff’s Complaint, on its face, is silent as to her

  citizenship, Plaintiff’s Complaint states she was at the time of the incident and all

  material times a resident of St. Lucie County. (Ex. “C,” Pl’s Compl. at ¶3). Although

  Plaintiff’s Complaint does not specifically state Plaintiff’s citizenship, “[i]t is well

  established that a party's residence is prima facie evidence of a party's domicile,”

  and “[f]or purposes of diversity jurisdiction, a party's domicile is equivalent to his

  citizenship.” Katz v. J.C. Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J)

  (internal citations omitted). As such, for purposes of diversity jurisdiction, the

  Plaintiff is a citizen of Florida.

                                                           5
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 6 of 13

                                                                                  CASE NO.: 2:19-cv-14112


            15. Here, Plaintiff’s Complaint indicates the Plaintiff resides in St. Lucie

  County, Florida. (Ex. “C,” Pl’s Compl. at ¶3). Pursuant to Woolard, the Defendant’s

  may establish diversity of citizenship through this evidence. See Woolard, 791 F.

  Supp. at 296. St. Lucie County, Florida, is located in the United States Southern

  District for the Southern District of Florida. Moreover, Plaintiff’s St. Lucie County,

  Florida residence is prima facie evidence of her domicile which is equivalent to

  citizenship for purposes of establishing diversity. See Katz, 2009 WL 1532129 at *3.

                                    IV. AMOUNT IN CONTROVERSY

            16. The amount in controversy exceeds $75,000.00. Although the

  Complaint does not specify an amount in controversy other than the state court

  $15,000.00 jurisdictional minimum, it is clear from Plaintiff’s $300,000.00 pre-suit

  demand, which indicated her medical bills exceed $97,000.00 and included over 150

  pages of medical records/bills, that the Plaintiff’s claimed damages exceed the

  jurisdictional minimum in this Court of $75,000.00. See Mick v. De Vilbiss Air

  Power Co., No. 6:10-CV-1390-ORL, 2010 WL 5140849, at *1 (M.D. Fla. Dec. 14,

  2010) (Pre-suit demand letters are competent evidence of the amount in

  controversy.).

            17. Plaintiff’s Complaint seeks inter alia, damages for permanent bodily

  injury; pain and suffering; disability; disfigurement; mental anguish; loss of

  capacity for the enjoyment of life; expense of hospitalization, medical and nursing

  care and treatment; loss earnings; loss of earning capacity; and aggravation of a

  pre-existing condition. (See Ex. “C” ¶ 9).

                                                           6
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 7 of 13

                                                                                  CASE NO.: 2:19-cv-14112


            18. Where, as here, a plaintiff makes “an unspecified demand for damages

  in state court, a removing defendant must prove by a preponderance of the evidence

  that the amount in controversy more likely than not exceeds the … jurisdictional

  requirement.” Tapscott v. MS Dealer Service Corp., 77 F.3d 1353, 1357 (11th Cir.

  1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069

  (11th Cir. 2000).

            19. “In the Eleventh Circuit, a district court may consider the complaint

  and any later received paper from the plaintiff as well as the notice of removal and

  accompanying documents when deciding upon a motion to remand.” Katz v. J.C.

  Penney Corp., Inc., 2009 WL 1532129, *4 (S.D. Fla. June 1, 2009) (citing Lowery v.

  Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a

  district court may consider evidence outside of the removal petition if the facts

  therein existed at the time of removal.” Id. (citing Williams v. Best Buy Co., 269

  F.3d 1316, 1320 (11th Cir. 2001) and Sierminski v. Transouth Financial Corp., 216

  F.3d 945, 949 (11th Cir. 2000)). Specifically, “pre-suit settlement offers and

  demands may be considered in evaluating whether a case has been properly

  removed.” Id.

            20. In the present case, the relevant portions of Plaintiff’s pre-suit demand

  and accompanying medical records and bills conclusively establish that the amount

  in controversy exceeds the $75,000.00 jurisdictional minimum. (See Plaintiff’s pre-

  suit demand letter attached as Ex. “E”). In her demand, Plaintiff sets forth her past

  treatment, injuries, and her medical expenses as of August 24, 2018, of $97,190.50

                                                           7
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 8 of 13

                                                                                  CASE NO.: 2:19-cv-14112


  and demands $300,000.00 to settle her claims and attaches medical records and

  bills. Id.

            21. Plaintiff’s demand letter details Plaintiff’s injuries and states that she

  underwent lumbar medial branch blocks at three levels and arthroscopic surgery on

  her left knee.         Plaintiff claims the cost of her future medical care is at least

  $3,500.00 per year for follow-ups, physical therapy and medications. Id. Plaintiff

  claims she sustained “severe injuries” injuries including but not limited to Grade 2

  intrameniscal tear of the posterior horn of the medial meniscus in her left knee and

  a 9-mm cyst with internal septations in the proximal fibula. Id. She claims a small

  joint effusion with fluid in the subacromial-subdeltoid bursa and partial rotator cuff

  tear in her right shoulder. Id. Plaintiff also alleges she suffered a broad-based

  posterior disc herniation with impingement of the dural sac at L2-3 and L4-5. Id.

  She claims posterior bulging of the C2-3 disc causing impingement of the anterior

  thecal space and broad-based posterior disc herniations at C3-4, C4-5 and C6-7. Id.

  Plaintiff also alleges she suffered a posterior disc herniation at T1-2. Id.

            22. These representations sufficiently and conclusively establish that the

  amount in controversy exceeds the requisite $75,000.00 jurisdictional minimum for

  this Court to retain jurisdiction. Numerous decisions from the Southern District of

  Florida and the 11th Circuit support this conclusion.

            23.     For example, in Katz v. J.C. Penney Corp., supra, the removing

  defendant submitted an affidavit by its defense counsel asserting that she had

  personally reviewed the case and that the amount in controversy exceeded the

                                                           8
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 9 of 13

                                                                                  CASE NO.: 2:19-cv-14112


  jurisdictional requirement. 2009 WL 1532129 at *4. The affidavit set forth the

  amount of the plaintiff’s pre-suit demand and discussed the contents of same. Id. In

  light of this, the Court concluded that the removing defendant properly established

  the amount in controversy. Id. at *4. The Court specifically noted it was persuaded

  that the pre-suit demand package reflected an honest assessment of damages by

  plaintiff because—like Plaintiff’s pre-suit demand letter in this case which attached

  over 150 pages of medical records/bills—the demand in Katz was similarly based on

  medical records provided by the plaintiff. Id.

            24. Plaintiff’s pecuniary losses as of the date of the demand of August 24,

  2018 exceed the jurisdictional amount and the non-pecuniary damages in the

  instant matter will certainly make up the difference given that Plaintiff claims her

  injuries are permanent or continuing. (See Ex. “C” ¶ 9). On top of this, Plaintiff is

  claiming non-pecuniary damages as well as loss earnings and loss of earning

  capacity—this all being in addition to medical expenses. Id.                                   Further, it is

  appropriate for this Court to consider future damages in evaluating whether the

  jurisdictional amount has been met. See, e.g., Scott v. Home Depot U.S.A., Inc., 2012

  WL 86986, *3 (S.D.Fla. Jan. 11, 2012) (the court denied motion for remand citing

  plaintiff’s actual damages of approximately $39,000.00 and concluding that future

  treatment would likely exceed the amount needed to reach the jurisdictional

  minimum.); La Rocca v. Stahlheber, 676 F. Supp. 2d 1347, 1349 (S.D. Fla. 2009) (the

  court denied plaintiff’s motion to remand citing plaintiff’s demand letter claiming

  $22,563.00 in medical bills and relying on the Court’s projections on likely future

                                                           9
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 10 of 13

                                                                                  CASE NO.: 2:19-cv-14112


  damages where a doctor estimated that plaintiff “‘could’ incur costs of $2,500 to

  $5,000 per year” for future care).

            25.     Also instructive is Lazo v. US Airways, Inc., 2008 WL 3926430, *5

  (S.D.Fla. Aug. 26, 2008), in which this Court denied the plaintiff’s motion to remand

  after the case had been removed. In doing so, the Court found an affidavit filed by

  defense counsel sufficient to establish the jurisdictional amount in controversy. Id.

  The affidavit recounted a conversation in which plaintiff’s counsel stated to defense

  counsel that his client was seeking to recover “at least $1,000,000.” Id. at *4. The

  Court found this representation “constitute[d] legally certain evidence that plaintiff

  seeks damages in excess of $75,000.00” and denied the plaintiff’s motion to remand.

  Id.     Here, the specific, written evidence presented in this matter meets the

  threshold of legally certain evidence when considered with the decisions in Lazo and

  Katz.

            26. Another case on point to establish federal jurisdiction is AAA

  Abachman Enterprises, Inc. v. Stanley Steemer, Int’l, Inc., 268 Fed. Appx. 864 (11th

  Cir. 2008), in which the court similarly relied in part on plaintiff’s demand letter

  which sought more than $75,000 in damages. Id. at 866-67. The Eleventh Circuit

  held that, in light of the demand letter and allegations set forth in the complaint,

  the district court did not err in finding the amount of controversy had been satisfied

  so as to create federal jurisdiction. Id.

            27. Based upon the pertinent case law above, Wal-Mart has conclusively

  established by a preponderance of the evidence the amount in controversy is

                                                          10
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 11 of 13

                                                                                  CASE NO.: 2:19-cv-14112


  satisfied based upon (1) Plaintiff’s $300,000.00 pre-suit demand letter which

  attached over 150 pages of medical records/bills, as well as (2) Plaintiff’s claims for

  serious and permanent or continuing permanent bodily injuries; pain and suffering;

  disability; disfigurement; mental anguish; loss of capacity for the enjoyment of life;

  expense of hospitalization, medical and nursing care and treatment; loss earnings;

  loss of earning capacity; and aggravation of a pre-existing condition..

                                                V. CONCLUSION

          Because the parties are citizens of different states, and because the amount

  in controversy exceeds $75,000.00 exclusive of interest, fees, and costs, this action is

  removable pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice

  of Removal, Wal-Mart will promptly give written notice to Plaintiff, through her

  attorneys of record, and the Clerk of the Circuit Court for the 19h Judicial Circuit in

  and for St. Lucie County, Florida.

          WHEREFORE, Defendant WAL-MART STORES EAST, LP, respectfully

  requests the Notice of Removal be accepted as good and sufficient as required by

  law, and that the aforesaid action, Case No. 562019CA000364AXXXHC on the

  docket of the Court for the 19th Judicial Circuit in and for St. Lucie County, Florida,

  be removed from that Court to the United States District Court for the Southern

  District of Florida, and that this Court assume full and complete jurisdiction thereof

  and issue all necessary orders and grant all general equitable relief to which Wal-

  Mart is entitled.




                                                          11
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 12 of 13

                                                                                  CASE NO.: 2:19-cv-14112


                                                       Respectfully submitted,

                                                       /s/ Gilda M. Chavez
                                                       Jerry D. Hamilton
                                                       Florida Bar No. 970700
                                                       jhamilton@hamiltonmillerlaw.com
                                                       Annalisa Gutierrez, Esq.
                                                       Florida Bar No.: 97940
                                                       agutierrez@hamiltonmillerlaw.com
                                                       Gilda M. Chavez, Esq.
                                                       Florida Bar No.: 973173
                                                       gchavez@hamiltonmillerlaw.com
                                                       HAMILTON, MILLER & BIRTHISEL, LLP
                                                       150 Southeast Second Avenue, Suite 1200
                                                       Miami, Florida 33131-2332
                                                       Telephone: (305) 379-3686
                                                       Facsimile: (305) 379-3690
                                                       Attorneys for Wal-Mart Stores East LP



                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 28, 2019, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing is being served this day on all counsel of record or pro se parties identified on
  the following Service List in the manner specified, either via transmission of Notices
  of Electronic Filing generated by CM/ECF or in some other authorized manner for
  those counsel or parties who are not authorized to receive electronically notices of
  Electronic Filing.
                                                       /s/ Gilda M. Chavez, Esq.
                                                       Gilda M. Chavez, Esq.




                                                          12
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 2:19-cv-14112-RLR Document 1 Entered on FLSD Docket 03/28/2019 Page 13 of 13

                                                                                  CASE NO.: 2:19-cv-14112


                                                  SERVICE LIST


  Frank DiGiancomo, Esq.
  Florida Bar No. 134546
  Law Office of Frank DiGiancomo
  529 S.E. Palm Beach Road, Suite 101
  Stuart, Florida 34994
  Telephone: (772) 287-0609
  Service email: pleadings@digiacomolawoffice.net
  Attorney for Plaintiff




                                                          13
   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131 · TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
